EXHIBIT 10.3
 
TRANSITION SERVICES AGREEMENT
 
This TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of April 7,
2009, to be effective as of 11:59 PM CDT March 31, 2009 (the “Effective Date”),
is entered into by and between SemGroup Energy Partners, L.P., SemGroup Energy
Partners, L.L.C., SemGroup Crude Storage, L.L.C., SemPipe G.P., L.L.C. SemPipe,
L.P., SemMaterials Energy Partners, L.L.C. and SGLP Asphalt L.L.C.
(collectively, “Service Recipient”), and SemCrude, L.P., SemGroup, L.P.,
SemMaterials, L.P. and SemManagement, L.L.C. (collectively, “Service
Provider”).  Service Provider and Service Recipient are hereinafter collectively
referred to as the “Parties” or individually, as applicable, as the “Party.”
 
W I T N E S S E T H
 
WHEREAS, Service Provider and Service Recipient have entered into a Master
Agreement, dated as of the date hereof (the “Master Agreement”), pursuant to
which, among other things, Service Provider will provide certain services for
Service Recipient’s operations (the “Service Recipient Business”) for a limited
transition period;
 
WHEREAS, after the date hereof, Service Recipient will operate the Service
Recipient Business independently of the Service Provider’s other operations (the
“Service Provider Business”);
 
WHEREAS, Service Recipient desires Service Provider to provide Service Recipient
with certain transition services related to the Service Recipient Business,
which are more particularly described on Exhibits A, B, C and D hereof (the
“Services”); and
 
WHEREAS, the Parties will pay for transition services and expenses in accordance
with the terms hereof on a basis reasonably related to cost of services
rendered.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
 
SECTION 1. DEFINITIONS.
 
Unless otherwise expressly noted, the words “hereof,” “herein,” “hereunder,” and
words of similar import shall refer to this Agreement as a whole and not to any
particular section, subsection or clause of it, and references herein to an
exhibit, schedule, section, subsection, or clause shall refer to those of or in
this Agreement.  The meanings of terms defined herein shall be equally
applicable to both the singular and plural forms of those terms.
 
SECTION 2. SERVICES.
 
(a) Subject to the terms and conditions hereof, during the Term (as hereinafter
defined), Service Provider shall provide to Service Recipient the Services set
forth in Exhibits A, B, C, and D hereof.

--------------------------------------------------------------------------------


 
(b) As may be required or at its option, and after receiving the written consent
of Service Recipient, which shall not be unreasonably withheld, conditioned or
delayed, Service Provider may cause any Service outlined hereunder to be
provided by any third party (an “Outsourced Service”).  Service Recipient hereby
consents to any Outsourced Services that are in existence as of the date
hereof.  Notwithstanding anything to the contrary contained herein, Service
Provider will not be responsible for the quality of any Outsourced Service so
long as Service Provider reasonably selects the provider of such Services.  In
the event an Outsourced Service provider commits a breach of an Outsourced
Service agreement that has, or in the reasonable judgment of Service Recipient
has the potential to have, a material adverse impact on Service Recipient,
Service Provider shall use commercially reasonable efforts to enforce any claims
and pursue any rights or remedies Service Provider may have against the
Outsourced Service provider for such breach or potential breach in the same
manner with which Service Provider seeks to enforce such a claim or pursue such
rights or remedies in respect of such a breach or potential breach adversely
affecting Service Provider.  Service Provider shall use commercially reasonable
efforts to have Service Recipient be a third party beneficiary of any rights or
remedies Service Provider may have against the Outsourced Service provider for
any breach arising from or relating to any Outsourced Service.  For greater
clarity and subject to Section 11, nothing in this Agreement shall be
interpreted as to relieve Service Provider from any of its obligations
hereunder, including its obligation to provide the Services it is required to
provide hereunder.
 
(c) Notwithstanding any other provision of this Agreement and without limiting
the rights of Service Recipient for a breach of Service Provider of its
obligations under this Agreement, Service Recipient shall have exclusive control
and decision making authority with respect to the Service Recipient Business and
shall be responsible for ensuring that the Service Recipient Business is in
compliance with all Applicable Laws.  Service Provider shall not be responsible
for any Liabilities arising from (i) Service Provider’s compliance with any
instruction, direction or parameter given by Service Recipient or any constraint
imposed by Service Recipient or (ii) Service Recipient’s decision to not
implement any actions recommended by Service Provider in connection with its
provision of Services to Service Recipient.
 
SECTION 3. FUNDING OF EXPENSES.
 
The Parties agree that Service Recipient will accrue for and pay its direct
expenses related to the Service Recipient Business, including, without
limitation, licensing, registration fees, taxes, surety bonds, legal fees,
auditing fees and other outside vendors with whom Service Recipient contracts;
and the expense allocation payable under Exhibits A, B, C, and D
hereto.  Service Provider further agrees that it will apportion or chargeback
any expenses at the end of each month, or any other applicable billing period,
and will not true up any such expenses to Service Recipient at the end of any
fiscal year.
 
SECTION 4. TERM AND TERMINATION.
 
4.1 Term.  Exhibits A, B, C, and D specifically outline the term for which
Services will be provided (the “Term”).
2

--------------------------------------------------------------------------------


 
4.2 Effect of Termination.  Each Party’s obligations to perform with respect to
the particular Service or Services provided to or by it hereunder shall end as
of the effective date of its termination in accordance with this Agreement;
provided, however, that each Party shall remain liable to the other as provided
for hereunder with respect to (a) any obligations accruing under this Agreement
prior to the effective date of such termination, or (b) as otherwise provided in
this Agreement.  Notwithstanding anything in this Agreement to the contrary,
Sections 4.2, 9, 10 and 13 shall survive the expiration or termination of this
Agreement.
 
SECTION 5. COMPENSATION, PAYMENT AND AUDIT REVIEWS.
 
5.1 Payment of Service Fees to Service Provider.  In consideration for Service
Provider providing the Services to Service Recipient, Service Recipient shall
pay Service Provider the Service Fees in accordance with Section 5.3 below.
 
5.2 Service Fees.
 
(a) Not later than fifteen (15) days following the end of each month, Service
Provider shall deliver to Service Recipient a statement (the “Monthly
Statement”) that details the actual cost allocable, to the extent applicable,
for Services to Service Recipient for that month as set forth on Exhibits A, B,
C and D (the “Service Fees”).  Acceptable forms of delivery for the Monthly
Statement include facsimile, electronic mail, postal mail and hand delivery.
 
(b) Service Recipient shall have the right to review the supporting
documentation for such Monthly Statement pursuant to Section 5.4 and Service
Recipient shall have thirty (30) days after its receipt of the Monthly Statement
to deliver a written notice to Service Provider (the “Dispute Notice”) setting
forth the items in dispute in reasonable details (the “Disputed Items”).  During
the thirty (30) day period following delivery of the Dispute Notice (the
“Resolution Period”), the Parties will use commercially reasonable efforts to
reach agreement on the Disputed Items set forth in the Dispute Notice.  If the
Parties are unable to reach an agreement during the Resolution Period, then they
will appoint a mutually acceptable independent party to review the Dispute
Notice and determine the final amount of the Disputed Items.  If the Parties are
unable to agree on a single independent party within fifteen (15) days after the
end of the Resolution Period, then the Parties will each appoint one (1)
independent party, who will jointly select a third independent party (singly or
collectively, the “Referee”), within thirty (30) days after the end of the
Resolution Period.  The Referee shall deliver its determination to the Parties
within thirty (30) days from the date of its engagement.  The Referee’s report
shall be final and binding upon the Parties.  The cost of the Referee’s
engagement and report shall be shared fifty percent (50%) by Service Provider
and fifty percent (50%) by Service Recipient.  Notwithstanding anything herein
to the contrary, Service Provider shall continue providing Services during such
time as a dispute exists and nonpayment by Service Recipient of any Disputed
Items that are outstanding in accordance with this Section 5.2(b) shall not
constitute a breach of this Agreement.
 
(c) In accordance with Service Provider’s normal practices as of the date
hereof, Service Provider shall maintain reasonably complete and accurate records
of and supporting documentation for all non Fixed Fee charges and costs and all
other data and/or information created, generated, collected, processed or stored
by Service Provider in connection with the provision of the Services as provided
for in this Agreement (collectively, the “Service Records”).  Service Provider
shall retain the Service Records in accordance with Service Provider’s record
retention policy; provided, that Service Provider will retain records for a
minimum of the term of this Agreement.  In the event of the termination of any
Service provided by Service Provider under this Agreement, Service Provider
shall provide to Service Recipient at Service Recipient’s request and cost a
copy of all Service Records pertaining to such terminated Service to the extent
not previously provided under Section 5.4.
3

--------------------------------------------------------------------------------


 
5.3 Payments of Service Fees by Service Recipient.  Service Recipient shall pay
all Service Fees promptly, but no later than fifteen (15) days after its receipt
of the Monthly Statement to which such Service Fees apply, via wire transfer of
immediately available funds into a bank account designated by Service Provider,
except for Disputed Items that remain outstanding in accordance with Section
5.2(b) of this Agreement.  If Service Recipient disputes any portion of a
Monthly Statement, Service Recipient must pay the undisputed portion.  Overdue
amounts that are resolved in favor of Service Provider will accrue interest at
the one-month London Interbank Offered Rate from the date that payment is due
until paid in full.  If overdue amounts are resolved in favor of Service
Provider, then Service Recipient will pay all of Service Provider’s reasonable,
out-of-pocket costs (including reasonable attorney’s fees) of collecting past
due payments and late payment charges; provided, however, that the Parties will
share the costs of a Referee in accordance with Section 5.2(b).  If overdue
amounts are resolved in favor of Service Recipient, then Service Provider will
pay all of Service Recipient’s reasonable, out-of-pocket costs (including
reasonable attorney’s fees) of defending itself; provided, however, that the
Parties will share the costs of a Referee in accordance with Section
5.2(b).  Any Disputed Items shall be resolved in accordance with Section 5.2(b)
of this Agreement.
 
5.4 Audit Review.  Upon the request of Service Recipient for an audit, Service
Provider agrees to afford Service Recipient’s accountants (and internal and
external auditors, inspectors, regulators and other representatives that Service
Recipient may designate from time to time) reasonable access, during normal
business hours and upon reasonable notice during the Term, to the Service
Records, and shall furnish promptly such information concerning the Services and
the Service Fees as Service Recipient’s accountants (and internal and external
auditors, inspectors, regulators and other representatives that Service
Recipient may designate from time to time) reasonably request; provided,
however, that such investigation shall not unreasonably disrupt Service
Provider’s operations.  Service Recipient will be limited to one (1) audit
review for the entirety of the Term of this Agreement, provided, however, if
Service Recipient has a reasonable business need for one (1) additional audit
review, Service Provider will facilitate one (1) additional audit review to the
extent the request is reasonable.  Notwithstanding any provision of this Article
V to the contrary, Service Recipient and its internal and external auditors,
inspectors, regulators and other representatives shall not be given access to
(i) the proprietary information of customers of Service Provider or (ii) Service
Provider’s facilities that are not related to the provision of the
Services.  Each Party will be responsible for its own costs associated with any
audit activity pursuant to this Section 5.4.
4

--------------------------------------------------------------------------------


 
5.5 Notification and Disclosure Matters.  Service Provider will notify Service
Recipient within forty-eight (48) hours regarding any issues pertaining to
Service Recipient in accordance with the disclosure procedures in place as of
the date hereof.
 
SECTION 6. TAXES.
 
Service Recipient shall pay all applicable sales and use taxes required to be
paid on Services provided to Service Recipient that may be due or become due in
connection with Service Provider’s performance of the Services.  Service
Provider shall reasonably cooperate with Service Recipient in order to permit
Service Recipient to establish any exemption from or reduction to, or obtain any
credit or refund of, any such sales and use Taxes.
 
SECTION 7. PURPOSE.
 
7.1 Rights and Obligations.  The Parties hereby enter into this Agreement for
the purpose of setting forth their respective rights and obligations relating to
(i) the furnishing of Services and (ii) the sharing of costs associated
therewith between Service Provider and Service Recipient.
 
7.2 Nature of the Relationship.
 
(a) The relationship of the Parties under this Agreement is and shall be limited
to one of contract.  Neither the contractual relationship between the Parties
established hereby nor any provision of this Agreement shall be construed to
create a partnership or joint venture between the Parties, or make either Party
in any way responsible for the indebtedness, obligations, legal compliance or
other liabilities of the other Party, except as specifically herein
provided.  Neither Party shall have any authority or power to act for or bind
the other or to encumber, lease or convey any part of or interest in the other
Party’s property.  The Parties shall develop procedures and practices so that
the interests of any Party are not favored or required to be preferred over the
interests of the other, except as provided herein.
 
(b) Except as provided herein, this Agreement shall not in any manner (i) limit
the Parties in carrying on their respective separate businesses or activities,
(ii) impose upon either Party any fiduciary duty vis-a-vis the other or
(iii) impose upon either Party any obligation or liability.
 
(c) The Parties recognize that some of their respective operations are located
at shared sites and that necessary interactions result from the proximity of
their businesses and the shared responsibilities resulting from the use of the
shared sites.  The businesses of the respective Parties will be managed by the
Parties, as independent companies, and each will act and conduct business
independently.  Further, each Party recognizes its responsibility to support the
capability of each other Party to continue to conduct their respective
businesses for routine and non-routine activities (including but not limited to
start-up, shut down, emergency and other infrequent or unanticipated
opportunities or events).
5

--------------------------------------------------------------------------------


 
SECTION 8. NON-LIABILITY OF THE PARTIES.
 
8.1 Standard of Care.  Service Provider shall perform the Services in a good and
workmanlike manner, exercising reasonable skill, care and diligence in
performing the same, (i) consistent in all material respects with the practices
and processes followed or implemented by Service Provider when performing the
same Services in connection with the Service Provider Business, (ii) with the
same priority it would afford Service Provider’s operations and (iii) in
accordance with prudent industry practices and Applicable Law.  Except as
described herein or due to a breach hereof, unless caused by the gross
negligence or willful misconduct of a Party, the respective Parties shall not be
liable for any damage arising out of their performance of this Agreement,
whether with respect to the person or property of the other Party or of any of
its employees, agents, or invitees, or otherwise.
 
8.2 Disclaimer of Warranties; Limitation of Liability.  SERVICE PROVIDER MAKES
NO WARRANTIES OR GUARANTEES, EXPRESS OR IMPLIED, RELATING TO ANY OF THE SERVICES
AND SERVICE PROVIDER DISCLAIMS ANY IMPLIED WARRANTIES OR WARRANTIES IMPOSED BY
LAW, INCLUDING WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.    EXCEPT FOR THE PARTIES’ INDEMNIFICATION OBLIGATIONS WITH RESPECT TO
CLAIMS OF THIRD PARTIES, THE PARTIES’ LIABILITY FOR DAMAGES HEREUNDER IS LIMITED
TO DIRECT, ACTUAL DAMAGES ONLY, AND NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR SPECIFIC PERFORMANCE, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES,
OR SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES,
IN TORT, CONTRACT OR OTHERWISE, OF ANY KIND, ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THE PERFORMANCE, THE SUSPENSION OF PERFORMANCE, THE FAILURE TO
PERFORM, OR THE TERMINATION OF THIS AGREEMENT.
 
SECTION 9. INDEMNIFICATION.
 
9.1 Subject to Section 8, each Party (each an “Indemnitor”) shall defend,
indemnify, and hold harmless the other Party, each of such Party’s Affiliates,
and the officers, employees, directors, representatives and agents of such Party
and its Affiliates (collectively, “Indemnitees”) from and against any and all
Liabilities to the extent that they result from, arise out of or relate to (a)
an Indemnitor’s (i) breach of this Agreement, (ii) failure to comply with any
contract with a third party relating to the Services or (iii) failure to comply
with Applicable Law or (b) any gross negligence or willful misconduct of such
Indemnitor, its Affiliates or its officers, employees, directors, managers,
representatives or agents in connection with the performance of such Party’s
obligations under this Agreement.  Such Liabilities shall include, but not be
limited to, reasonable attorneys’ fees and any other out-of-pocket expenses
incurred by an Indemnitee in defending or prosecuting any lawsuit or action that
arises out of the performance of this Agreement.  Notwithstanding the foregoing,
however, an Indemnitor shall not be liable to defend, indemnify or hold harmless
any Indemnitee for any Liabilities arising out of or resulting from the gross
negligence or willful misconduct of such Indemnitee.
6

--------------------------------------------------------------------------------


 
9.2  In addition to the indemnification obligations contained in Section 9.1
above, Service Recipient shall defend, indemnify, and hold harmless Service
Provider, each of Service Recipient’s Affiliates, and the officers, employees,
directors, representatives and agents of Service Provider and its Affiliates
from and against any and all Liabilities to the extent that they result from,
arise out of or relate to any allegation, claim, administrative finding or
judicial determination that Service Provider, by virtue of its performance of
this Agreement is an ‘operator’ or ‘generator’ under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, or
analogous state laws, of any real property owned, operated, leased or occupied
by Service Recipient.  For purposes of this Article IX, Service Recipient shall
be an “Indemnitor” and Service Providers and its Affiliates and their respective
officers, employees, directors and agents shall be “Indemnitees”.
 
9.3 The Parties’ obligations to defend, indemnify and hold each other harmless
under the terms of this Agreement shall not vest any rights in or be enforceable
by any third party, whether a Governmental Authority or private entity, nor
shall they be considered an admission of liability or responsibility for any
purposes other than those enumerated in this Agreement.  The terms of this
Agreement are enforceable only by the Parties and their permitted successors and
assigns, and no third party, including a member of Service Recipient, shall have
a separate right to enforce any provision of this Agreement, or to compel any
Party to comply with the terms of this Agreement.
 
9.4 The Indemnitee shall notify the Indemnitor as soon as practicable after
receiving notice of any claim or proceeding brought against it that might give
rise to an indemnity claim under this Agreement (an “Indemnification Claim”) and
shall furnish to the Indemnitor the complete details within its knowledge.  Any
delay or failure by the Indemnitee to give notice to the Indemnitor shall not
relieve the Indemnitor of its obligations except to the extent, if any, that the
Indemnitor shall have been materially prejudiced by reason of such delay or
failure.
 
9.5 The Indemnitor shall have the right to assume the defense, at its own
expense and by its own counsel, of any Indemnification Claim; provided, however,
that such counsel is reasonably acceptable to the Indemnitee  Notwithstanding
the Indemnitor’s appointment of counsel to represent an Indemnitee, the
Indemnitee shall have the right to employ separate counsel reasonably acceptable
to the Indemnitor, and the Indemnitor shall bear the reasonable fees, costs and
expenses of such separate counsel if in the Indemnitee’s reasonable judgment (a)
the use of counsel chosen by the Indemnitor to represent the Indemnitee would
present such counsel with a conflict of interest or defenses that are available
to the Indemnitee that are not available to the Indemnitor or (b) the Indemnitor
shall not have employed counsel to represent the Indemnitee within a reasonable
time after notice of the institution of such Indemnification Claim.  If
requested by the Indemnitor, the Indemnitee Party agrees to reasonably cooperate
with the Indemnitor and its counsel in contesting any claim or proceeding that
the Indemnitor defends, including, if appropriate, making any counterclaim or
cross-complaint.  All reasonably incurred costs and expenses incurred in
connection with the Indemnitee’s cooperation shall be borne by the Indemnitor.
7

--------------------------------------------------------------------------------


 
9.6 No Indemnification Claim may be settled or compromised by (a) the Indemnitee
without the written consent of the Indemnitor or (b) by the Indemnitor without
the written consent of the Indemnitee.
 
SECTION 10. CONFIDENTIALITY.
 
From and after the date hereof, each Party shall not and shall cause their
directors, officers, employees and Affiliates not to, directly or indirectly,
disclose, reveal, divulge or communicate to any person other than authorized
officers, directors and employees and Affiliates of the Party or use or
otherwise exploit for its own benefit any Confidential Information (as defined
below).  No Party shall have any obligation to keep confidential (or cause its
officers, directors or Affiliates to keep confidential) any Confidential
Information if and to the extent disclosure thereof is specifically required by
Applicable Law or a dispute between the Parties; provided, however, that in the
event disclosure is required by Applicable Law or by regulation and as required
by regulatory authorities, the relevant Party shall, to the extent reasonably
possible, provide the other Party with prompt notice of such requirement prior
to making any disclosure so that the other Party may seek an appropriate
protective order.  For purposes of this Agreement, “Confidential Information”
means  any information with respect to the operations and business practices of
the other Party, including methods of operation, customer lists, products,
prices, fees, costs, inventions, trade secrets, know-how, marketing methods,
plans, personnel, suppliers, competitors, markets or other specialized
information or proprietary matters.  “Confidential Information” does not
include, and there shall be no obligation hereunder with respect to, information
that (i) is generally available to the public on the date of this Agreement or
(ii) becomes generally available to the public other than as a result of a
disclosure not otherwise permissible hereunder.  The Parties consent to the
filing of this Agreement (i) with the Bankruptcy Court in connection with the
Bankruptcy Cases and (ii) with the Securities and Exchange Commission.
 
SECTION 11. FORCE MAJEURE.
 
11.1 If Service Provider shall be delayed, hindered in or prevented from
performing any act required to be performed by it hereunder by any cause or
circumstance which is beyond its control including, without limitation, an act
of god, strikes, lockouts or other labor troubles occurring with respect to
those sites for which Services are being provided hereunder, inability to
procure materials (including energy), power failure, casualty, restrictive
governmental laws, orders or regulations, riots, insurrection, war or other
reason of a like nature not the fault of Service Provider, then performance of
any such act shall be extended for a period equivalent to the period of such
delay and a reasonable period of recovery thereafter.
 
11.2 If for any of the reasons set forth above Service Provider shall be unable
to perform any obligation when due, Service Provider shall promptly notify
Service Recipient of such delay (and the estimated time that such delay shall
continue), in writing, and state the cause for the same.  Service Provider shall
have the obligation to do everything reasonably within its power to remove such
cause, but shall not be required to incur any substantial additional expense or
materially depart from its normal business practices. Service Recipient shall
not be required to pay for any disrupted Services during the period in which
they are not being provided to Service Recipient pursuant to the terms of this
Agreement.
8

--------------------------------------------------------------------------------


 
SECTION 12. NOTICES.
 
12.1 Any notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given upon receipt if (i) hand delivered
personally, (ii) mailed by certified or registered mail, return receipt
requested, (iii) sent by Federal Express or other express carrier, fee prepaid,
(iv) sent via facsimile with receipt confirmed or (v) sent via electronic email
with receipt confirmed, provided that such notice or communication is addressed
to the respective Parties at the following addresses:
 
 
to Service Provider:



SemCrude, L.P.
Two Warren Place
6120 S. Yale Avenue, Suite 700
Tulsa, Oklahoma 74136
Phone:                      (918) 524-8100
Fax:  (918) 524-8290
Attention: Chief Financial Officer
 
With a copy to:
 
Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas 75201
Phone:                      214-746-7700
Fax:  214-746-7777
Attention:  Michael A. Saslaw, Esq.


 
to Service Recipient:





SemGroup Energy Partners, L.L.C.
Two Warren Place
6120 S. Yale Avenue, Suite 500
Tulsa, Oklahoma 74136
Phone: (918) 524-5500
Fax:  (918) 524-5805
Attention: Chief Financial Officer
 
With a copy to:
 
Baker Botts L.L.P.
2001 Ross Avenue, Suite 700
Dallas, Texas 75201
Phone:                      (214) 953-6500
Fax:  (214) 953-6503
Attention: Doug Rayburn, Esq.
 


12.2 Any Party may change the person and address to which notices or other
communications to it hereunder are to be sent by giving written notice of any
such change to the other Party in the manner provided in this Section 12.
9

--------------------------------------------------------------------------------


 
SECTION 13. GENERAL PROVISIONS.
 
13.1 Entire Agreement; Exhibits and Schedules.  This Agreement, and the Exhibits
hereto, represent the entire understanding and agreement between the Parties
hereto with respect to the subject matter hereof and supersede any previous
agreements or correspondence between the Parties with respect to the same.  All
Exhibits annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein.  Any capitalized
terms used in any Exhibit but not otherwise defined therein shall be defined as
set forth in this Agreement.
 
13.2 Amendments and Waivers. This Agreement and the Exhibits hereto can be
amended, supplemented or changed, and any provision hereof can be waived, only
by written instrument making specific reference to this Agreement or the Exhibit
hereto signed by the Party against whom enforcement of any such amendment,
supplement, modification or waiver is sought.  The Parties hereby acknowledge
and agree that a material amendment to this Agreement or any of the Exhibits
requires the approval of the Bankruptcy Court prior to the effective date of the
plan of reorganization in the Bankruptcy Cases.  The waiver by any Party hereto
of a breach of any provision of this Agreement shall not operate or be construed
as a further or continuing waiver of such breach or as a waiver of any other or
subsequent breach.  No failure on the part of any Party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such Party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.
 
13.3 Assignment; Successors. This Agreement shall be personal to each Party and
no Party may assign or transfer (directly or indirectly, by merger,
consolidation, operation of law or otherwise) its rights or obligations
hereunder without the prior written consent of the other Party, such consent not
to be unreasonably withheld, conditioned or delayed; provided, however, that a
Party may assign, without the prior written consent of each other Party, this
Agreement or their respective rights and obligations hereunder, in whole or in
part, to an Affiliate or any successor in interest of such Party, including the
purchaser of all or substantially all of the assets of such Party.  This
Agreement shall inure to the benefit of, and shall be binding upon, the Parties
and their respective permitted successors and assigns, including with respect to
Service Provider, any reorganized debtor entity appointed pursuant to the plan
of reorganization of Service Provider.
 
13.4 Counterparts.  This Agreement may be executed in any number of counterparts
each of which, when so executed and delivered (including by facsimile or
electronic mail transmission), will be deemed an original but all of which
together will constitute one and the same instrument.
 
10

--------------------------------------------------------------------------------

 
 
13.5 Headings.  The captions of this Agreement are for convenience only and are
not a part of this Agreement and do not in any way limit or amplify the terms
and provisions of this Agreement and shall have no effect on its interpretation.
 
13.6 Severability.  If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by Law or public policy, all other terms
and provisions of this Agreement shall nevertheless remain in full force and
effect so long as the legal and economic substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party.  Upon such determination that any term or provision is invalid, illegal
or incapable of being enforced, the parties hereto shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.
 
13.7 Governing Law; Waiver of Jury Trial.  THIS AGREEMENT, THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT, AND ANY CLAIM OR CONTROVERSY
DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT, OR
ANY OTHER THEORY), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, SHALL IN ALL RESPECTS BE GOVERNED BY AND INTERPRETED, CONSTRUED,
AND DETERMINED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF OKLAHOMA
(WITHOUT REGARD TO ANY CONFLICT OF LAWS PROVISION THAT WOULD REQUIRE THE
APPLICATION OF THE LAW OF ANY OTHER JURISDICTION).  THE PARTIES HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT THAT THEY MAY HAVE TO TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION, OR IN ANY PROCEEDING, DIRECTLY OR INDIRECTLY BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
(WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER THEORY).  EACH PARTY CERTIFIES
THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.
 
13.8 Enforcement.
 
(a) Without limiting any Party’s right to appeal any Order of the Bankruptcy
Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction to enforce
the terms of this Agreement and to decide any claims or disputes which may arise
or result from, or be connected with, this Agreement, any breach or default
hereunder, or the transactions contemplated hereby, and (ii) any and all actions
related to the foregoing shall be filed and maintained only in the Bankruptcy
Court, and the Parties hereby consent to and submit to the jurisdiction and
venue of the Bankruptcy Court and shall receive notices at such locations as
indicated in Section 12.1; provided, however, that if a plan of reorganization
has become effective in the Bankruptcy Cases, the Parties agree to and hereby
unconditionally and irrevocably submit to the jurisdiction of any federal or
state court in Oklahoma and any appellate court from any thereof, for the
resolution of any such claim or dispute.
 
(b) The Parties hereby unconditionally and irrevocably waive, to the fullest
extent permitted by Applicable Law, any objection which they may now or
hereafter have to the laying of venue of any dispute arising out of or relating
to this Agreement or any of the transactions contemplated hereby brought in any
court specified in paragraph (a) above, or any defense of inconvenient forum for
the maintenance of such dispute.  Each of the Parties hereto agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law.
 
(c) Each of the Parties hereto hereby consents to process being served by any
Party to this Agreement in any suit, action or proceeding by the mailing of a
copy thereof in accordance with the provisions of Section 12.1(ii); provided,
however, that such service shall not be effective until the actual receipt
thereof by the Party being served.
 
[Signature page follows.]
11

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties hereto have made and executed this Agreement as
of the day and year first above written to be effective as of the Effective
Date.
 


SERVICE PROVIDER


SEMGROUP, L.P.


By: SemGroup G.P., L.L.C., its general partner




By:  /s/ Terrence Ronan                                                      
Name:                                                      Terrence Ronan
Title:                                                      President & CEO




SEMCRUDE, L.P.


By: SemOperating G.P., L.L.C., its general partner




By:  /s/ Terrence Ronan                                                      
Name:                                                      Terrence Ronan
Title:                                                      President & CEO




SEMMATERIALS, L.P.


By: SemOperating G.P., L.L.C., its general partner




By:  /s/ Terrence Ronan                                                      
Name:                                                      Terrence Ronan
Title:                                                      President & CEO




SEMMANAGEMENT, L.L.C.


By:  /s/ Terrence Ronan                                                      
Name:                                                      Terrence Ronan
Title:                                                      President & CEO






SERVICE RECIPIENT


SEMGROUP ENERGY PARTNERS, L.P.


By: SemGroup Energy Partners G.P., L.L.C., its general partner




By:  /s/ Alex G. Stallings                                                      
Name:                                                      Alex G. Stallings
Title:                                                      Chief Financial
Officer and Secretary




SEMGROUP ENERGY PARTNERS, L.L.C.




By:  /s/ Alex G. Stallings                                                      
Name:                                                      Alex G. Stallings
Title:                                                      Chief Financial
Officer and Secretary




SEMGROUP CRUDE STORAGE, L.L.C.




By:  /s/ Alex G. Stallings                                                      
Name:                                                      Alex G. Stallings
Title:                                                      Chief Financial
Officer and Secretary




SEMPIPE G.P., L.L.C.




By:  /s/ Alex G. Stallings                                                      
Name:                                                      Alex G. Stallings
Title:                                                      Chief Financial
Officer and Secretary




SEMPIPE, L.P.


By:  SemPipe G.P., L.L.C.,
        its general partner




By:  /s/ Alex G. Stallings                                                      
Name:                                                      Alex G. Stallings
Title:                                                      Chief Financial
Officer and Secretary


SEMMATERIALS ENERGY PARTNERS, L.L.C.




By:  /s/ Alex G. Stallings                                                      
Name:                                                      Alex G. Stallings
Title:                                                      Chief Financial
Officer and Secretary






SGLP ASPHALT L.L.C.


By:           SemMaterials Energy Partners, L.L.C.,
its sole member


By:  /s/ Alex G. Stallings                                                      
Name:                                                      Alex G. Stallings
Title:                                                      Chief Financial
Officer and Secretary





--------------------------------------------------------------------------------




EXHIBIT A
 
CORPORATE TRANSITION SERVICES
 
ARTICLE I. TERM AND TERMINATION.
 
Section 1.01 Term.  Subject to earlier termination in accordance with the
provisions of Section 1.02 of this Exhibit A, Service Provider may provide the
Services on this Exhibit A for an initial period of one (1) month, commencing on
the Effective Date, or for such shorter period as provided in this Exhibit
A.  Services under Sections 2.03 and 2.05 of this Exhibit A will be for an
initial period of two (2) months.  Parties may mutually agree to extend the term
of the sections in this Exhibit A, except for Section 2.05, for up to two
additional one (1) month periods.  The term of Section 2.05 of this Exhibit A
cannot be extended beyond the initial period of two (2) months.
 
Section 1.02 Early Termination.  This Agreement may be terminated with respect
to the transition services in this Exhibit A in the following cases:
 
(a)  
by Service Recipient upon not less than five (5) days’ prior written notice to
Service Provider with respect to all or any portion of the Services provided to
it to it by Service Provider; provided, however, that the Parties may mutually
agree in writing to shorten such notice period prior to termination of Services;

 
(b)  
by Service Provider with respect to the Services provided to Service Recipient
upon not less than fifteen (15) days’ prior written notice to Service Recipient
in the event of a material breach by Service Recipient of any term or provision
of this Agreement, unless such breach has been cured within five (5) days from
receipt by Service Recipient of such notice; provided, however; that nonpayment
of any Disputed Items that remain outstanding in accordance with Section 5.2(b)
of this Agreement shall not constitute a breach of this Agreement;

 
(c)  
by Service Provider with respect to any Service outlined in this Exhibit A
provided to Service Recipient upon not less than fifteen (15) days’ prior
written notice to Service Recipient in the event Service Provider experiences a
loss of employees that results in Service Provider being unable to fulfill any
Service outlined in this Exhibit A; provided, however, that Service Recipient
and Service Provider may agree to a temporary suspension, allow Service Provider
to cover with other employees, allow Service Provider five (5) days prior
written notice if employees terminate employment with no notice period to
Service Provider, or allow Service Provider to use Outsourced Service
for  Services rather than termination; and

 
(d)  
by Service Provider and Service Recipient upon mutual agreement.

 
ARTICLE II. SERVICES PROVIDED AND CHARGES.
 
Section 2.01 General.
 
(a)  
Service Provider will provide Service Recipient with the services of such
employees as are needed to provide the Services outlined in this Exhibit A. The
charges and other terms and conditions relating to such Services are more
particularly described in Sections 2.02-2.05 below.

 
(b)  
Services will be provided (i) consistent in all material respects with practices
and processes for the performance of such Services as historically provided by
the Service Provider to Service Recipient and those the Service Provider
provides for its own operations, to the extent applicable, (ii) as specifically
noted in Sections 2.02-2.05 below, (iii) with the same priority that Service
Provider would afford Service Provider’s operations except as provided in
Section 2.01(c), and (iv) in accordance with Applicable Law.

 
(c)  
To the extent applicable, Service Recipient acknowledges that Service Provider
must also facilitate its own business operations and may be required to
prioritize work from time to time.  In such instances, Service Provider will
notify Service Recipient of any delay or issues in providing the Service. If
Service Recipient is unsatisfied with the delay, Service Recipient may exercise
its rights in Section 1.02(a).

 
Section 2.02 Corporate Accounting Support.
 
(a)  
Service Provider will provide continued applicable access to and applicable
support for Service Provider’s accounting systems to enable Service Recipient to
close their March 2009 accounting books.  To the extent applicable and in
compliance with Service Provider’s legal limitations, Service Provider will work
with Service Recipient to migrate needed accounting records to Service
Recipient.  Together these services represent the corporate accounting support
(“Corporate Accounting Service”) Service Provider will provide to Service
Recipient.

 
(b)  
Service Provider will not have access to Service Recipient’s accounting system
and as such will not directly make any accounting entry into Service Recipient’s
accounting system; provided, that Service Provider will provide Service
Recipient appropriate documentation to support accounting entries related to the
services provided under this Section 2.02 by Service Provider.  Service Provider
will not have access to Service Recipient’s bank accounts and as such will not
process payments for any accounts payable or accounts receivable for Service
Recipient.

 
(c)  
Service Recipient’s access to Service Provider’s accounting system will be
limited to entries relating to the time period prior to March 31, 2009.

 
(d)  
Corporate Accounting Charge = Corporate Accounting Fixed Fee + Corporate
Accounting Outsourced Service Charges

 
(i)  
Charges related to Service Provider’s internal costs will be charged at a fixed
rate of $21,000 (“Corporate Accounting Base Fee”).  Upon the termination of this
service, the fixed rate will be prorated for the portion of the calendar month
the service is provided.

 
1)  
Corporate Accounting Fixed Fee = Corporate Accounting Base Fee * (Month Calendar
Days for Service/Month Total Calendar Days).

 
(ii)  
Outsourced Service charges related to Corporate Accounting Services  (“Corporate
Accounting Outsourced Service Charges”) incurred by Service Provider in
providing Corporate Accounting Services to Service Recipient will be charged to
Service Recipient.

 
Section 2.03 Property and Sales and Use Tax Support.
 
(a)  
Service Provider will provide to Service Recipient property and sales and use
tax compliance support to Service Recipient (“Tax Service”).  Compliance support
will include the preparation of the applicable property, sales and use tax
returns based upon information provided by Service Recipient.  Service Recipient
will be responsible for the review, signature and filing/mailing of the returns

 
(b)  
Service Provider will not have access to Service Recipient’s accounting system
and as such will not directly make any accounting entry into Service Recipient’s
accounting system; provided, that Service Provider will provide Service
Recipient appropriate documentation to support accounting entries related to the
services provided by Service Provider under this Section 2.03.  Service Provider
will not have access to Service Recipient’s bank accounts and as such will not
process any tax related accounts payable or accounts receivable for Service
Recipient.

 
(c)  
Service Provider will work with Service Recipient to transition the Tax Service
to a tax service provider as designated by Service Recipient during the Term of
this Exhibit A.  If Service Recipient needs additional transition time after the
Term of this Exhibit A, the Parties will work in good faith to enter into an
agreement to provide such Tax Services.

 
(i)  
If Service Recipient chooses to use the same tax service provider as Service
Provider and the tax service provider is willing to credit a portion of Service
Provider’s 2009 prepaid fees to such tax service provider to Service Recipient,
Service Recipient will reimburse Service Provider for such prepaid fees.

 
(d)  
Tax Service Charge = Tax Service Fixed Fee + Tax Service Outsourced Service
Charges

 
(i)  
Charges related to Service Provider’s internal costs will be charged at a fixed
rate of $30,000 (“Tax Service Base Fee”).  Upon the termination of this service,
the fixed rate will be prorated for the portion of the calendar month the
service is provided.

 
1)  
Tax Fixed Fee = Tax Base Fee * (Month Calendar Days for Service/Month Total
Calendar Days).

 
(ii)  
Outsourced Service charges related to Tax Services  (“Tax Outsourced Service
Charges”) incurred by Service Provider in providing Tax Services to Service
Recipient will be charged to Service Recipient.

 
(e)  
Service Provider will rely on information provided by Service Recipient in
providing Tax Services.  Service Provider is not responsible for the accuracy of
any data provided by Service Recipient.

 
Section 2.04 Information Technology Support.
 
(a)  
Service Provider will provide applicable access to and support for Service
Provider’s information technology platform that Service Recipient had
immediately prior to the Effective Date, including, without limitation,
telecommunication services, and excluding any exceptions noted in this Exhibit A
(“IT Service”).

 
(b)  
To the extent applicable and in compliance with Service Provider’s legal
limitations and to the extent such actions do not jeopardize Service Provider’s
own records, Service Provider will work with Service Recipient to migrate to
Service Recipient needed electronic data files to operate their
business.  Electronic data files will include historical files related to
Service Recipient’s operations and electronic mail.  Service Recipient will
continue efforts to establish its own information technology capabilities and
Service Provider will work with Service Recipient to establish a mutually
agreeable cutover date for information technology across Service Recipient’s
businesses.

 
(c)  
Through December 31, 2009, Service Provider agrees to forward any and all
electronic mail or other communications intended for Service Recipient or any of
its officers, directors, employees, contractors, and agents at no cost to the
extent the volume is reasonable and Service Recipient has made reasonable
efforts to notify parties of Service Recipient’s new electronic addresses.

 
(d)  
IT Charge = IT Fixed Fee + IT Outsourced Service Charges

 
(i)  
Charges related to Service Provider’s internal costs will be charged at a fixed
rate of $42,000 (“IT Base Fee”).  Upon the termination of this service, the
fixed rate will be prorated for the portion of the calendar month the service is
provided.

 
1)  
IT Fixed Fee = IT Base Fee * (Month Calendar Days for Service/Month Total
Calendar Days).

 
(ii)  
Outsourced Service charges related to IT Services  (“IT Outsourced Service
Charges”) incurred by Service Provider in providing IT Services to Service
Recipient will be charged to Service Recipient.

 
Section 2.05 Warren Place Sub Lease.
 
(a)  
Service Recipient will reimburse Service Provider for office space and
associated operating costs for office space that Service Recipient subleases in
suite 500 (“Service Recipient Office Sub Lease”) from Service Provider at 6120
South Yale Avenue, Tulsa, Oklahoma (“Service Provider Office Lease”).  A
graphical representation of the square footage associated with such Service
Recipient Office Sub Lease is attached hereto as Schedule 2.05(a).

 
(b)  
Service Provider acknowledges that Service Recipient owns all office furniture
and furnishings, computer hardware, printers, telephones and other
communications devices, televisions, office supplies, copiers, equipment,
fixtures, cubicles, leasehold improvements and other tangible personal property
(“Furniture and Equipment”) located within the office space that is the subject
of the Service Recipient Office Sub Lease.   Service Recipient acknowledges
that, except for personal effects, including artwork, owned by Service
Recipient's or its Affiliates’ employees, Service Provider owns the art work in
the Service Recipient Office Sub Lease, including, but not limited to, the art
work listed on Schedule 2.05(b), and Service Provider will remove such art work
from Service Recipient Office Sub Lease within thirty (30) days of the Effective
Date of this Agreement.

 
(c)  
Service Provider currently provides services relating to the security of the
office space that is the subject of the Service Recipient Office Sub Lease,
including access to and from such office space.  Service Provider will continue
to provide such services and agrees to work with Service Recipient to transition
these security services to another provider on or before the expiration of the
Term of this Section 2.06 of Exhibit A to the extent applicable.

 
(d)  
Office Sub Lease Charge = Office Sub Lease Rent + Office Sub Lease Outsourced
Service Charge

 
(i)  
Office Sub Lease Rent = (Office Sub Lease Square Feet * (Sub Lease Rental Rate +
Sub Lease Operating Rate))/12

 
1)  
Service Recipient currently sub-leases 12,476 square feet from Service Provider;
however, to the extent Service Recipient increases or decreases their office
space the square feet will be adjusted accordingly upon mutual agreement by both
Parties (“Office Sub Lease Square Feet”).

 
2)  
Service Recipient will be charged a lease rental rate of $17.50 per square foot,
to the extent Service Provider’s lease rental rate increases or decreases such
increase or decrease will be applied to Service Recipient’s lease rental rate
(“Sub Lease Rental Rate”).

 
3)  
Service Recipient will be charged an operating cost of $2.00 per square foot
(“Sub Lease Operating Rate”).  Sub Lease Operating Rate excludes costs of
parking associated with the Service Recipient Office Sub Lease.

 
4)  
Sub Lease Rental Rate and Sub Lease Operating Rate are annual rates and will be
divided by twelve (12) calendar months in the annual period.

 
(ii)  
Outsourced Service charges related to the Service Provider Office Lease (“Office
Lease Outsourced Service Charges”) incurred by Service Provider will be
allocated to Service Provider or Service Recipient, as applicable, when charges
can be identified to a specific Party or, when such charges cannot be so
identified, will be allocated to Service Recipient based on Office Sub Lease
Square Feet compared to the total square feet of Service Provider Office
Lease.  Parking associated with Service Recipient Office Sub Lease will be
charged as Office Lease Outsourced Service Charges.

 
(e)  
If Service Recipient wants to make a modification to the Office Sub Lease Square
Feet prior to May 31, 2009, Service Recipient will first obtain Service
Provider’s consent which may be conditioned on receiving Service Provider’s
landlord consent.  If Service Recipient receives consent from Service Provider
to make a modification, Service Recipient is responsible for any costs
associated with making the modification and any modification will be consistent
with the modification plan that was provided to the Service Provider to gain
consent.

 
(f)  
Service Provider may choose to formalize the Service Recipient Office Sub Lease
with a formal sub lease agreement the terms of which will be consistent with
those outlined herein.  Service Recipient agrees to cooperate and work in good
faith to negotiate and execute such agreement if requested by Service Provider.

 
(g)  
Service Recipient is responsible for negotiating a direct lease with the Service
Provider Office Lease landlord or procuring alternate office space by May 31,
2009.   Service Provider (i) no longer intends to lease the office space that is
the subject of the Service Recipient Office Sub Lease as of May 31, 2009, (ii)
intends to notify the landlord of the Service Provider Office Lease regarding
such intent, and (iii) agrees to take all reasonably necessary actions to
terminate the office space that is the subject of the Service Recipient Office
Sub Lease with the landlord of the Service Provider Office Lease on or prior to
May 31, 2009.  In no event shall Service Recipient be responsible for costs,
expenses, fees or penalties associated with such termination.

 
Section 2.06 Administrative Charge.
 
(a)  
Service Provider will add an administrative charge of 25% to all fixed fees,
except Office Sub Lease Rent, beginning with the second calendar month from the
Effective Date; provided, however, such administrative charge will not exceed
$25,000 per calendar month.  For clarity, there will be no administrative charge
for the first calendar month from the Effective Date.

 
(b)  
Administrative Charge is;

 
(i)  
For calendar month one, Administrative Charge = $0.00;

 
(ii)  
For calendar months two and three, Administrative Charge = Lessor of $25,000 or
(.25 * (Corporate Accounting Fixed Fee + Tax Service Fixed Fee + IT Fixed Fee)).

 
Section 2.07 Payment of Charges.
 
(a)  
Services outlined in this Exhibit A will be invoiced monthly in accordance with
Section 5 of this Agreement.

 
Section 2.08 Amendment to Exhibit.
 
(a)  
Changes to the Services provided under this Exhibit A must be formalized as an
amendment to this Exhibit A and accepted in writing by the Parties.

 



--------------------------------------------------------------------------------


 
EXHIBIT B
 
CRUDE TRANSITION SERVICES
 
ARTICLE I. TERM AND TERMINATION.
 
Section 1.01 Term.  Subject to earlier termination in accordance with the
provisions of Section 1.02 of this Exhibit B, Service Provider may provide the
Services on this Exhibit B for a period of one (1) month, commencing on the
Effective Date, or for such shorter period as provided in this Exhibit
B.  Parties may mutually agree to extend the Term of this Exhibit B for up to
three additional one (1) month periods, provided, however, the decision to
extend the Term of this Exhibit B is at the sole election of the Service
Recipient if Service Provider has not complied with Section 2.01(b).  In no
event shall the Term of this Exhibit B extend beyond four (4) months from the
Effective Date.
 
Section 1.02 Early Termination.  This Agreement may be terminated with respect
to the transition services in this Exhibit B in the following cases:
 
(a)  
by Service Recipient upon not less than five (5) days’ prior written notice to
Service Provider with respect to all or any portion of the Services provided to
it to it by Service Provider; provided, however, that the Parties may mutually
agree in writing to shorten such notice period prior to termination of Services;

 
(b)  
by Service Provider with respect to the Services provided to Service Recipient
upon not less than fifteen (15) days’ prior written notice to Service Recipient
in the event of a material breach by Service Recipient of any term or provision
of this Agreement, unless such breach has been cured within five (5) days from
receipt by Service Recipient of such notice; provided, however; that nonpayment
of any Disputed Items that remain outstanding in accordance with Section 5.2(b)
of this Agreement shall not constitute a breach of this Agreement;

 
(c)  
by Service Provider with respect to any Service outlined in this Exhibit B
provided to Service Recipient upon not less than fifteen (15) days’ prior
written notice to Service Recipient in the event Service Provider experiences a
loss of employees that results in Service Provider being unable to fulfill any
Service outlined in this Exhibit B; provided, however, that Service Recipient
and Service Provider can agree to a temporary suspension, allow Service Provider
to cover with other employees, allow Service Provider five (5) days prior
written notice if employees terminate employment with no notice to Service
Provider or Service Provider has complied with Section 2.01(b), or allow Service
Provider to use Outsourced Service for  Services rather than termination; and

 
(d)  
by Service Provider and Service Recipient upon mutual agreement.

 
ARTICLE II. SERVICES PROVIDED AND CHARGES.
 
Section 2.01 General.
 
(a)  
Service Provider will provide Service Recipient with the services of such
employees as are needed to provide the Services outlined in this Exhibit B. The
charges and other terms and conditions relating to such Services are more
particularly described in Section 2.02 below.

 
(b)  
The Parties acknowledge that the Services are being provided to allow sufficient
time for Service Recipient to hire accounting employees to perform Service
Recipient’s crude accounting.  Such employees may be hired from Service
Provider’s crude oil accounting staff.  Service Provider agrees to take all
reasonable actions such that Service Recipient can make an offer of employment
to such Service Provider employees prior to the expiration of the Term and
Service Provider will be in compliance with this Section 2.01 to the extent such
actions are taken.  The Parties acknowledge that the acceptance of employment is
solely at the discretion of the individuals being offered employment.

 
(c)  
Services will be provided (i) consistent in all material respects with practices
and processes for the performance of such Services as historically provided by
the Service Provider and those the Service Provider provides for its own
operations, to the extent applicable, (ii) as specifically noted in Section 2.02
below, (iii) with the same priority that Service Provider would afford Service
Provider’s operations, and (iv) in accordance with Applicable Law.

 
Section 2.02 Crude Oil Accounting Support.
 
(a)  
Service Provider will provide to Service Recipient crude oil accounting support
in Oklahoma City, Oklahoma consistent with historical services provided to
Service Recipient by Service Provider (“Crude Oil Accounting Service”).

 
(b)  
Service Provider will not have access to Service Recipient’s accounting system
and as such will not directly make any accounting entry into Service Recipient’s
accounting system; provided, that Service Provider will provide Service
Recipient appropriate documentation to support accounting entries related to the
Crude Oil Accounting Service provided by Service Provider.  Service Provider
will not have access to Service Recipient’s bank accounts and as such cannot
process any accounts payable or accounts receivable on behalf of Service
Recipient.

 
(c)  
Crude Accounting Charge = Crude Accounting Fixed Fee + Crude Accounting
Outsourced Service Charges

 
(i)  
Charges related to Service Provider’s internal costs will be charged at a fixed
rate of $23,000 (“Crude Accounting Base Fee”).  Upon the termination of this
service, the fixed rate will be prorated for the portion of the calendar month
the service is provided.

 
1)  
Crude Accounting Fixed Fee = Crude Accounting Base Fee * (Month Calendar Days
for Service/Month Total Calendar Days).

 
(ii)  
Outsourced Service charges related to Crude Accounting Services  (“Crude
Accounting Outsourced Service Charges”) incurred by Service Provider in
providing Crude Accounting Services to Service Recipient will be charged to
Service Recipient.

 
(d)  
If Service Provider desires to change historical operating practices in crude
oil accounting, Service Provider will first consult with Service Recipient and
procure Service Recipient’s concurrence with the desired change.  If Service
Recipient does not concur with the desired change, Service Provider will not
make any changes to historical practice.

 
Section 2.03 Administrative Charge.
 
(a)  
Service Provider will not apply an administrative charge for the Services
provided under this Exhibit B.

 
Section 2.04 Payment of Charges.
 
(a)  
Services outlined in this Exhibit B will be invoiced monthly in accordance with
Section 5 of this Agreement.

 
Section 2.05 Amendment to Exhibit.
 
(a)  
Changes to the Services provided under this Exhibit B must be formalized as an
amendment to this Exhibit B and accepted in writing by the Parties.

 



--------------------------------------------------------------------------------


 
EXHIBIT C
 
MATERIALS TRANSITION SERVICES
 
ARTICLE I. TERM AND TERMINATION.
 
Section 1.01 Term.  Subject to earlier termination in accordance with the
provisions of Section 1.02 of this Exhibit C, Service Provider may provide the
Services on this Exhibit C for a period of three (3) months, commencing on the
Effective Date, or for such shorter period as provided in this Exhibit
C.  Parties may mutually agree to extend the term of this Exhibit C for up to
two additional one (1) month periods.  Notwithstanding the foregoing, the Term
for the Utility Deposit Transition Period shall be as indicated in Section 2.04.
 
Section 1.02 Early Termination.  This Agreement may be terminated with respect
to the transition services in this Exhibit C in the following cases:
 
(a)  
by Service Recipient upon not less than fifteen (15) days’ prior written notice
to Service Provider with respect to all or any portion of the Services provided
to it to it by Service Provider; provided, however, that the Parties may
mutually agree in writing to shorten such notice period prior to termination of
Services;

 
(b)  
by Service Provider with respect to the Services provided to Service Recipient
upon not less than fifteen (15) days’ prior written notice to Service Recipient
in the event of a material breach by Service Recipient of any term or provision
of this Agreement, unless such breach has been cured within five (5) days from
receipt by Service Recipient of such notice; provided, however; that nonpayment
of any Disputed Items that remain outstanding in accordance with Section 5.2(b)
of this Agreement shall not constitute a breach of this Agreement;

 
(c)  
by Service Provider with respect to any Service outlined in this Exhibit C
provided to Service Recipient upon not less than fifteen (15) days’ prior
written notice to Service Recipient in the event Service Provider eliminates the
employees, such employees terminate their employment with notice, or Service
Recipient hires the employees that enable Service Provider to fulfill any
Service outlined in this Exhibit C; provided, however, that Service Recipient
may allow Service Provider five (5) days prior written notice if employees
terminate employment with no notice period to Service Provider; and

 
(d)  
by Service Provider and Service Recipient upon mutual agreement.

 
ARTICLE II. SERVICES PROVIDED AND CHARGES.
 
Section 2.01 General.
 
(a)  
Service Provider will provide Service Recipient with the services of such
employees as are needed to provide the Services outlined in this Exhibit C and
the Parties will provide to each other the Services outlined in this Exhibit
C.  The charges and other terms and conditions relating to such Services are
more particularly described in Sections 2.02-2.04 below.

 
(b)  
Service Recipient acknowledges that Service Provider is in the process of
winding down Service Provider’s SemMaterials operations and that the winding
down of the operations will impact employee staffing and may impact operational
practices.  To the extent Service Provider’s wind down of SermMaterials results
in elimination of employees providing the Service, Service Provider may
terminate the Service provided in accordance with Section 1.02.

 
(i)  
To the extent Service Recipient is interested in offering employment to
SemMaterials’ employees, Service Recipient and Service Provider will work
together in good faith to develop a process to facilitate employment offers to
employees.

 
(c)  
To the extent Service Recipient has provided the SemMaterials Tulsa, Oklahoma
office as a mailing address to receive correspondence of any nature, Service
Recipient is responsible for contacting parties and providing parties with an
alternate mailing address.  During the term of this Exhibit C, Service Provider
will use its reasonable best efforts to forward Service Recipient correspondence
to Service Recipient to the extent the office is open and Service Provider has
adequate staffing.

 
(d)  
SemMaterials will transfer operational responsibility for each Asphalt Site to
Service Recipient during the term of this Exhibit C.  The date Service Provider
notifies Service Recipient of the transfer of operational responsibility for
each Asphalt Site will be the “Asphalt Site Transfer Date”.  Service Provider
will terminate Outsourced Service associated with each Asphalt Site on or before
the Asphalt Site Transfer Date with the exception of utilities which are covered
in Section 2.04 of this Exhibit C.

 
(e)  
As of the Effective Date, Service Provider will carry insurance coverage
pertaining to SemMaterials’ assets owned by Service Provider.  Service Recipient
is responsible for any insurance coverage related to assets owned by it as of
the Effective Date.

 
(f)  
The Parties acknowledge and agree that the Services provided hereunder will
allow Service Recipient to provide asphalt cement and other product terminalling
and storage services on behalf of Service Provider and other third parties,
subject to the limitations referenced in this Exhibit C.

 
(i)  
To the extent Service Recipient services to other third parties significantly
increases the Services provided under this Exhibit C, Parties agree to negotiate
in good faith to modify this agreement to reflect such increases in Service
levels.

 
(g)  
Services will be provided (i) consistent with Services the Service Provider
provides for its own operations, to the extent applicable, (ii) as specifically
noted in Sections 2.02-2.04 below, (iii) with the same priority that Service
Provider would afford Service Provider’s operations except as provided in
Section 2.01(h) and (iv) in accordance with prudent industry practices, if
applicable, and Applicable Law.

 
(h)  
To the extent applicable, Service Recipient acknowledges that Service Provider
must facilitate its own business operations and may be required to prioritize
work from time to time.  In such instances, Service Provider will notify Service
Recipient of any delay or issues in providing the Service.  If Service Recipient
is unsatisfied with the delay, Service Recipient may exercise its rights in
Section 1.02(a).

 
Section 2.02 Operational Support
 
(a)  
Service Provider will provide operational services, including operational
management, engineering and environmental, health, and safety, to Service
Recipient to support operations of the Asphalt Sites (“Operational
Service”).  To the extent Service Recipient hires employees to perform any
services covered in this Section 2.02, Service Provider will no longer provide
such service.

 
(b)  
Operational Charge = Operational Labor Fee + Operational Outsourced Service
Charges

 
(i)  
Charges related to Service Provider’s labor costs will be charged at a fixed
rate per Asphalt Site as outlined in Schedule 2.02 (“Operational Base Fee”) up
until the Asphalt Site Transfer Date.  Upon the Asphalt Site Transfer Date, the
fixed rate for the applicable Asphalt Site will be prorated for the portion of
the calendar month the service is provided.

 
(ii)  
On and after the Asphalt Site Transfer Date and to the extent the Service
Provider continues to employee operational staff at an Asphalt Site that is
expected to transfer to Service Recipient, Service Recipient will reimburse
Service Provider the Labor Cost of Service Recipient’s operational staff that is
employed by Service Provider at such Asphalt Site.  If applicable, Labor Cost
will be prorated for the portion of the calendar month the service is provided.

 
1)  
Operational Labor Fee = Sum of all (Operational Base Fee * (Month Calendar Days
for Service/Month Total Calendar Days)) + Sum of all (Labor Cost * (Month
Calendar Days for Service/Month Total Calendar Days)).

 
(iii)  
Outsourced Service charges related to Operational Services  (“Operational
Outsourced Service Charges”) incurred by Service Provider in providing
Operational Services to Service Recipient will be charged to Service Recipient
as outlined in Section 2.03(d) of this Exhibit C.

 
Section 2.03 Corporate Support
 
(a)  
Service Provider will provide corporate employee support, including inventory,
accounts payable and accounting data transfer, permit, utilities, engineering,
environmental, health, and safety support to Service Recipient to support
operations of the Asphalt Sites (“Corporate Service”).  To the extent Service
Recipient hires employees to perform any services covered in this Section 2.03,
Service Provider will no longer provide such service.

 
(b)  
Corporate Service Charge = Corporate Fixed Fee + Corporate Outsourced Service
Charges

 
(i)  
Charges related to Service Provider’s internal costs will be charged at a fixed
rate of $166,000 (“Corporate Base Fee”).  Upon the termination of any service of
this Corporate Service, the fixed rate will be prorated for the portion of the
calendar month the service is provided.

 
1)  
Corporate Fixed Fee = Sum of (Corporate Base Fee * Applicable Corporate
Percentage * Applicable (Month Calendar Days for Service/Month Total Calendar
Days))

 
2)  
Each service of the Corporate Service represents a percentage of the Corporate
Base Fee (“Corporate Percentage”).  For each service of the Corporate Service,
the Corporate Percentage is as shown below with sum equaling 100%:

 
a)  
Inventory Service equals 20%;

 
b)  
Accounts Payable and Accounting Data Transfer Service equals 22%;

 
c)  
Permit Service equals 22%;

 
d)  
Utilities Support equals 11%;

 
e)  
Engineering Service equals 9%, and;

 
f)  
Health Safety and Environmental Service equals 16%.

 
(ii)  
Outsourced Service charges related to Corporate Services (“Corporate Outsourced
Service Charges”) incurred by Service Provider in providing Corporate Services
to Service Recipient will be charged to Service Recipient.

 
(c)  
Inventory Reporting Support

 
(i)  
Service Provider will provide inventory services, including, without limitation,
the reporting and calculation of inflows and outflows of volumes of asphalt
cement or other product at the Asphalt Sites (“Inventory Service”).  Inventory
Service shall include, without limitation, the preparation and delivery by
Service Provider of the BAPCO Weekly Inventory Report to Service Recipient
consistent with historical practice.; provided, however, to the extent Service
Recipient has access to the applicable SemMaterials Software that generates such
reporting, Service Provider will only provide Inventory Service for up to thirty
(30) days after such applicable SemMaterials Software is available to Service
Recipient.

 
1)  
Service Provider will keep records and reports relating to the recording of the
volume of asphalt cement and other product received into and delivered from the
terminals and storage tanks at the Asphalt Sites and calculated in accordance
with historical practice.  All such records and reports for the prior month will
be delivered to Service Recipient within ten (10) days of the end of each month.

 
(ii)  
Service Provider will not have access to Service Recipient’s accounting system
and, as such, will not directly make any accounting entry into Service
Recipient’s accounting system; provided, that Service Provider will provide
documentation for services in this Section 2.03 necessary for the making of such
entries by Service Recipient.

 
(d)  
Accounts Payable and Accounting Data Transfer Support.

 
(i)  
Service Provider will provide accounts payable support for SemMaterials
consistent with historical practice and accounting data transfer support as
outlined in Exhibit E of this Agreement (“Accounts Payable and Accounting Data
Transfer Service”) to the extent applicable given certain limitations as
outlined herein.  Accounts payable support will be limited to receiving
invoices, coding invoices, and delivering invoices to Service Recipient for
processing.

 
(ii)  
Invoices covering services that relate to the Asphalt Site up to the Asphalt
Site Transfer Date will be coded to Service Recipient or Service Provider
consistent with historical practices.  For invoices covering services on and
after the Asphalt Site Transfer Date all invoices will be coded directly to
Service Recipient.  Any such invoices relating to Service Recipient’s business
will be sent directly to Service Recipient for payment to such vendor.

 
(iii)  
Service Provider will not have access to Service Recipient’s accounting system
and as such will not directly make any accounting entry into Service Recipient’s
accounting systems; provided, that Service Provider will provide Service
Recipient appropriate documentation to support accounting entries related to
this service by Service Recipient.  Service Provider will not have access to
Service Recipient’s bank accounts and as such will not process payments for any
accounts payable.

 
(e)  
Permit Support.

 
(i)  
Service Provider will work in good faith with Service Recipient to transfer all
environmental, regulatory, and operating permits for the Asphalt Sites to
Service Recipient and its Affiliates to the extent permitted by law.  If a
transfer is not permitted by law, Service Provider and its Affiliates will work
in good faith to have permits issued to Service Recipient (“Permit Service”) by
the applicable agency.

 
(ii)  
Service Recipient acknowledges that the transfer of permits is dependent on
regulatory actions and is not in the control of Service Provider.

 
(f)  
Utilities Support.

 
(i)  
Service Provider will support and cooperate in good faith with Service Recipient
to transfer utilities associated with Asphalt Transferred Assets to Service
Recipient (“Utilities Support Service”).

 
(g)  
Engineering Support.

 
(i)  
Service Provider will provide engineering support for operations associated with
the Asphalt Sites (“Engineering Service”).

 
(h)  
Health Safety and Environmental Support.

 
(i)  
Service Provider will provide health, safety, and environmental support for
operations associated with the Asphalt Sites (“Health Safety and Environmental
Service”).

 
Section 2.04 Utilities.
 
(a)  
The Parties will negotiate in good faith regarding the transfer of utilities
including deposits that may be posted with a Utility Service Provider for such
utilities.  In some instances Service Provider and Service Recipient may
determine the best course of action will be for Service Provider to terminate
utility service rather than transfer the utility service to the Service
Recipient.  To the extent applicable, during and after the transfer of
utilities, each Party will appropriately reimburse the other Party for any
utilities paid on its behalf.  The transfer of utilities for Asphalt Sites may
occur on different dates, the date the utility is transferred for an Asphalt
Site or Asphalt Sites will be the date the utility or utilities are transferred
for that site or sites (“Utility Transfer Date”).

 
(i)  
Service Recipient acknowledges that Service Provider will take into account the
full financial impact to transition utilities including pre-petition cure
amounts or claims which may impact if utilities will be transitioned between the
Parties.

 
(b)  
Utilities = Service Recipient Utilities – Service Provider Utilities + Prepaid
Utilities + Service Recipient Utility Deposit Reimbursements

 
(i)  
Prior to the Utility Transfer Date, Service Provider will charge Service
Recipient utilities associated with an Asphalt Site where Service Provider is no
longer storing Existing Asphalt Inventory (“Service Recipient
Utilities”).  Utilities will be allocated equally over the calendar month and
each Party will pay their portion of the utilities prior to or after the Utility
Transfer Date as applicable.

 
(ii)  
After the Utility Transfer Date for each Asphalt Sites, Service Provider will
pay Service Recipient for utilities associated with any Asphalt Site where
Service Provider continues to store Existing Asphalt Inventory (“Service
Provider Utilities”) up to the Asphalt Site Transfer Date.  Utilities will be
allocated equally over the calendar month and Service Provider will pay their
portion of the utilities prior to Asphalt Site Transfer Date.

 
(iii)  
If as of the Utility Transfer Date the Service Provider has prepaid utilities on
account with Utility Service Provider (“Prepaid Utility Service Provider”) and
services with the Prepaid Utility Service Provider are transferred to Service
Recipient, Service Recipient will reimburse Service Provider for any prepaid
utilities.  If services with the Prepaid Utility Service Provider are not
transferred to Service Recipient, then Service Provider will terminate the
service with the Prepaid Utility Service Provider and collect any prepaid
utilities directly from the Prepaid Utility Service Provider.

 
(iv)  
To the extent the Parties reach an agreement to transfer services with a Utility
Service Provider between the Parties, the Parties have agreed to negotiate in
good faith an arrangement for utility deposits to be repaid to Service Provider
over a time period (“Utility Deposit Transition”) to avoid disruption of utility
services and minimize the liquidity impact to Service Recipient.  For clarity,
utility deposits may be in the form of cash or letters of credit and may be
posted for an Asphalt Site or may cover multiple Asphalt Sites (“Asphalt Site
Deposit”).  To the extent the Parties do not reach an arrangement to transfer
services with a Utility Service Provider then Service Recipient will be solely
responsible for providing any needed deposit to Utility Service Provider to
initiate service with a Utility Service Provider.  If any utility service is not
being transferred to Service Recipient or if any utility service is being
transferred but the deposits are not being transferred, Service Provider will
receive any applicable deposit refund per the arrangement Service Provider has
with the Utility Service Provider.

 
1)  
Parties agreed to a time period of up to six calendar months to facilitate the
Utility Deposit Transition, to the extent the Parties reach an agreement
(“Utility Deposit Transition Period”).

 
2)  
The Parties have further agreed that the aggregate Asphalt Site Deposit is not
expected to exceed $3,000,000 (“Aggregate Deposits”).  To the extent the actual
aggregate deposits exceed the Aggregate Deposits the Parties have agreed to
negotiate in good faith to find a solution for any amount exceeding the
Aggregate Deposits (“Additional Aggregate Deposits”).

 
3)  
If Parties agree to a Utility Deposit Transition for an Asphalt Site Deposit,
the Asphalt Site Deposit will be reimbursed to the Service Provider equally over
the Deposit Transition Period calendar months remaining on the Utility Transfer
Date.  To the extent there are Additional Aggregate Deposits, the Asphalt Site
Deposit will be reimbursed according to the terms of the agreement reached by
the Parties if applicable.  Collectively, all reimbursements for Utility Deposit
Transition are referred to as “Service Recipient Utility Deposit
Reimbursements”.

 
Section 2.05 Administrative Charge.
 
(a)  
 Service Provider will add an administrative charge of 10% to all fixed fees
under this Exhibit C beginning with the third calendar month from the Effective
Date; provided, however, such administrative charge will not exceed $20,000 per
calendar month.  For clarity, there will be no administrative charge for the
first two calendar months from the Effective Date.

 
(b)  
Administrative Charge is;

 
(i)  
For calendar month one and two, Administrative Charge = $0.00;

 
(ii)  
For calendar months three and beyond Administrative Charge = Lessor of $20,000
or (.10 * (Operations Labor Fee + Corporate Fixed Fee)).

 
Section 2.06 Payment of Charges.
 
(a)  
Services outlined in this Exhibit C will be invoiced monthly in accordance with
Section 5 of this Agreement.

 
Section 2.07 Amendment to Exhibit.
 
(a)  
Changes to the Services provided under this Exhibit C must be formalized as an
amendment to this Exhibit C and accepted in writing by the Parties.

 



--------------------------------------------------------------------------------


 
EXHIBIT D
 
SEMMATERIALS SOFTWARE
 
ARTICLE I. SOFTWARE TRANSFER, CHARGES, AND TERMS.
 
Section 1.01 SemMaterials Software.
 
(a)  
Service Recipient shall have the option (the “SemMaterials Software Option”), to
have the Service Provider Parties transfer any of the asphalt front-office
systems and related software licenses described below (the “SemMaterials
Software”), to the extent permissible, to the Service Recipient Parties.

 
(i)  
SemMaterials Software includes, without limitation, the following:

 
1)  
Right Angle IV;

 
2)  
BOL Manager;

 
3)  
Utility Payments (replaced Pace);

 
4)  
MSDGen and its replacement; and

 
5)  
BAPCO.

 
Section 1.02 Terms.
 
(a)  
To the extent permissible, any transfer of SemMaterials Software will be
pursuant to the following terms and conditions:

 
(i)  
SemMaterials shall retain the SemMaterials Software in connection with the
orderly wind down of its operations;

 
(ii)  
Promptly after the date hereof, Service Recipient will notify SemMaterials if it
is aware of any SemMaterials Software that it wishes to assume and SemMaterials
will provide information as reasonably requested by Service Recipient with
respect to the SemMaterials Software, including (1) the date on which
SemMaterials will no longer need to use the SemMaterials Software (the “Software
Transfer Date”), (2) the cure and any other payments required in connection with
the assumption and assignment of any contracts related to the SemMaterials
Software (the “Software Third Party Contract”); and (3) the amount of any
prepaid maintenance, licensing or other costs related to the SemMaterials
Software paid or to be paid by the Service Provider Parties as of the Software
Transfer Date (the “Software Transfer Costs”);

 
(iii)  
To exercise the SemMaterials Software Option, Service Recipient must deliver
written notice of such exercise to Service Provider no later than April 30, 2009
(the “Software Option Deadline”).  If Service Recipient exercises the
SemMaterials Software Option with respect to any Software Third Party Contract,
and if such Software Third Party Contract is assumed and assigned, then Service
Recipient will be solely responsible for any cure or other payments required in
connection with the assumption and assignment of such Software Third Party
Contract, regardless of when such assumption and assignment occurs or when such
payment is due;

 
(iv)  
Upon receipt of written notice and payment from Service Recipient exercising the
SemMaterials Software Option, the Service Provider Parties shall promptly file a
motion with the Bankruptcy Court seeking to assume and assign all identified
Software Third Party Contracts free and clear of any Liens; and

 
(v)  
If Service Recipient exercises the SemMaterials Software Option, then on the
Software Transfer Date, and subject to any restrictions on transfer,
SemMaterials, SMEP and certain of their Affiliates will execute and deliver the
agreement (the “SemMaterials Software Transfer Agreement”) relating to the
transfer of the SemMaterials Software to the Service Recipient Parties and the
Service Recipient Parties shall pay to the Service Provider Parties an amount
equal to the Software Transfer Costs.

 
Section 1.03 General.
 
(a)  
Service Provider will not provide any data associated with Service Provider’s
SemMaterials operations.  Service Provider will provide documentation relating
to any transferred Software Third Party Contract and, if applicable, data
associated with Service Recipient Business in the provision of the services in
Exhibit C of this Agreement.

 
(b)  
Service Recipient is responsible for implementation of SemMaterials
Software.  Upon request of Service Recipient, Service Provider may provide
implementation support to the extent Service Provider has sufficient resources
to provide services and Service Provider will advise Service Recipient of the
costs associated with such implementation support.

 
(c)  
To the extent possible or practicable, Service Recipient will have usage benefit
of any SemMaterials Software for which it has exercised the SemMaterials
Software Option from the date of such election until such SemMaterials Software
is transferred to Service Recipient.  Usage benefit may be administered by
Service Provider if it is not practicable for Service Recipient to have direct
access.

 
 

--------------------------------------------------------------------------------


EXHIBIT E
 
DATA TRANSFER SERVICES
 
ARTICLE I. TERM AND TERMINATION.
 
Section 1.01 Term.  Subject to earlier termination in accordance with the
provisions of Section 1.02 of this Exhibit E, Service Provider may provide the
Services in this Exhibit E for a period of two (2) months, commencing on the
Effective Date, or for such shorter period as provided in this Exhibit
E.  Parties may mutually agree to extend the term of this Exhibit E for up to
two additional one (1) month periods.
 
Section 1.02 Early Termination.  This Agreement may be terminated with respect
to the transition services in this Exhibit E in the following cases:
 
(a)  
by Service Recipient upon not less than five (5) days’ prior written notice to
Service Provider with respect to all or any portion of the Services provided to
it by Service Provider; provided, however, that the Parties may mutually agree
in writing to shorten such notice period prior to the termination of Services;

 
(b)  
by Service Provider with respect to the Services provided to Service Recipient
upon not less than fifteen (15) days’ prior written notice to Service Recipient
in the event of a material breach by Service Recipient of any term or provision
of this Agreement, unless such breach has been cured within five (5) days from
receipt by Service Recipient of such notice; provided, however; that nonpayment
of any Disputed Items that remain outstanding in accordance with Section 5.2(b)
of this Agreement shall not constitute a breach of this Agreement;

 
(c)  
by Service Provider with respect to any Service outlined in this Exhibit E
provided to Service Recipient upon not less than fifteen (15) days’ prior
written notice to Service Recipient in the event Service Provider experiences a
loss of employees that results in Service Provider being unable to fulfill any
Service outlined in this Exhibit E; provided, however, that Service Recipient
and Service Provider can agree to a temporary suspension, allow Service Provider
to cover with other employees, allow Service Provider five (5) days prior
written notice if employees terminate employment with no notice period to
Service Provider, or allow Service Provider to use Outsourced Service
for  Services rather than termination; and

 
(d)  
by Service Provider and Service Recipient upon mutual agreement.

 
ARTICLE II. SERVICES PROVIDED AND CHARGES.
 
Section 2.01 General.
 
(a)  
Service Provider will work in good faith with Service Recipient to transfer or
allow Service Recipient access to copy Service Recipient’s books, files, and
records (electronic and tangible) that are in the possession of Service Provider
to the extent allowed by law and to the extent it does not jeopardize Service
Provider’s own books, files, and records.

 
(b)  
Service Provider will provide the Services relating to this Exhibit E under
applicable sections in Exhibits A, B, and C of this Agreement.

 
(c)  
If applicable Services under Exhibits A, B, and C are terminated and Services
are still needed under this Exhibit E, Parties will work together in good faith
to negotiate a new arrangement for Services.

 



--------------------------------------------------------------------------------


 
EXHIBIT F
 
DEFINED TERMS




“Asphalt Site or Asphalt Sites” means a site or sites associated with the
Asphalt Transferred Assets as defined in the Master Agreement.


“Agreement” has the meaning given such term in the preamble.


“Applicable Law” means (i) any law, statute, regulation, code, ordinance,
license, decision, order, writ, injunction, decision, directive, judgment,
policy, or decree of any Governmental Authority and any judicial or
administrative interpretations thereof, (ii) any agreement, concession or
arrangement with any Governmental Authority and (iii) any license, permit or
compliance requirement by any Governmental Authority, in each case applicable to
either Party and as amended or modified from time to time.


“Bankruptcy Cases” means (i) the chapter 11 cases commenced by SemGroup and
certain of its direct and indirect subsidiaries (other than SemGroup Holdings)
on July 22, 2008, jointly administered under Case No. 08-11525 (BLS) and (ii)
the chapter 11 case commenced by SemGroup Holdings on October 22, 2008 under
Case No. 08-12504 (BLS).


“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware or any other court having jurisdiction over the Bankruptcy Cases from
time to time.


“Confidential Information” has the meaning given such term in Section 10.


“Dispute Notice” has the meaning given such term in Section 5.2(b).


“Disputed Items” has the meaning given such term in Section 5.2(b).


“Effective Date” has the meaning given such term in the preamble.


“Fixed Fee” means, collectively, the Corporate Accounting Fixed Fee, the
Property Tax Fixed Fee, the IT Fixed Fee, the Crude Accounting Fixed Fee, the
Accounts Payable Fixed Fee, the Permit Fixed Fee and the Utilities Fixed Fee.


“Governmental Authority” means any foreign or U.S. federal, state, regional,
local or municipal governmental body, agency, instrumentality, board, bureau,
commission, department, authority or entity established or controlled by a
government or subdivision thereof, including any legislative, administrative or
judicial body, or any person purporting to act therefor.


“Indemnification Claim” has the meaning given such term in Section 9.4.


“Indemnitees” has the meaning given such term in Section 9.1.


“Indemnitor” has the meaning given such term in Section 9.1.


“Labor Cost” means fully loaded salary, for full and part time employees of
Service Provider providing Services under this Agreement.  Fully loaded salary
for employees whose compensation is based on an annual salary will be their base
salary plus loading of 50%.  Fully loaded salary for employees who are paid on
an hourly basis will be their applicable hourly rate times the applicable hours
worked up to 40 hours with loading of 50% plus any overtime hours times the
applicable hourly rate with loading of 10%.


“Liabilities” means any obligation, liability, charge, deficiency, assessment,
interest, penalty, judgment, award, cost or expense of any kind (including
reasonable attorneys’ fees, other fees, court costs and other
disbursements).  The term also includes any liability that directly or
indirectly arises out of or is related to any claim, proceeding, judgment,
settlement or judicial or administrative order made or commenced by any third
party or Governmental Authority.


“Master Agreement” has the meaning given such term in the recitals.


“Month Calendar Days for Service” means the total calendar days the applicable
Service was provided in the applicable month.


“Monthly Statement” has the meaning given such term in Section 5.2(a).


“Month Total Calendar Days” means the total calendar days in an applicable
month.


“Outsourced Service” has the meaning given such term in Section 2(b).


“Party” and “Parties” has the meaning given such terms in the preamble.


“Referee” has the meaning given such term in Section 5.2(b).


“Resolution Period” has the meaning given such term in Section 5.2(b).


“Service Fees” has the meaning given such term in Section 5.2(a).


“Service Provider” has the meaning given such term in the preamble.


“Service Provider Business” has the meaning given such term in the recitals.


“Service Provider Parties” shall mean the “SemGroup Parties” as defined in the
Master Agreement.


“Service Recipient” has the meaning given such term in the preamble.


“Service Recipient Business” has the meaning given such term in the recitals.


“Service Recipient Parties” shall mean the “SGLP Parties” as defined in the
Master Agreement.


“Service Records” has the meaning given such term in Section 5.2(c).


“Services” has the meaning given such term in the recitals.


“Term” has the meaning given such term in Section 4.1.


“Utility Service Provider” means a company which provides utility services to
Asphalt Sites.





--------------------------------------------------------------------------------


 
EXHIBIT A, SCHEDULE 2.05(a)
MAP [map205.jpg]


 



--------------------------------------------------------------------------------


EXHIBIT A, SCHEDULE 2.05(b)


Artist last
First
Title
Media
Size
Gallery/Gallery Number
Location
Description
Abbott
Len
Sunday Morning
Mixed Media on Paper
16x36
Mary Bell Galleries/ LA0116
NE Map storage/copy room
 
Earthrowl
Kathleen
Moment at the Pond 17 #70906
Oil on Canvas
60x48
#70906
Kevin Foxx's office
 
Ebbers
Deborah
West Light
Oil on Panel
15 7/8 x 54
 
Main Lobby, facing south
 
Gooden
Jeanie
Sunshine Shining, 2007
Painting Mixed Media
56x56
M.A. Doran Gallery/ 13014-7
Hall west of lobby
yellow canvas - abstract Large canvas, yellow with abstract in center
Judge
Heather
Asten 24
 
18 x 36
Mary Bell Galleries/ HJ-44
Main kitchen
textured w/leave, greens and red
McCurry
Steve
children in auto window
Photo
   
Exec. Kitchen
Two children looking in auto window
McCurry
Steve
Peshawar, Pakistan 1984
Photo
 
Frederic Got Fine Art
Exec. Kitchen
young girl in red headscarf
McCurry
Steve
Steam train Agra Uttar Pradesh Inde 1983
Photo
 
Frederic Got Fine Art
Exec. Kitchen
Men in turbans on train
Mindeli
 
Jour D'ete
Painting on Paper
 
Billy Hork Galleries MI18J03-9
Kitchen off Lobby
trees along a river
Noice
Marshall
East Avenue
   
Reimbursment to Tom Kivisto
Executive Board Room
Title on back says "East Avenue"
Noice
Marshall
Salida Park
   
Reimbursment to Tom Kivisto
Executive Board Room
Title on back says "Salida Park"
Ricketson
Jerry
A Quiet Place
Oil Painting
28 x 14
 
Central Hall East end
 
Ricketson
Jerry
Evening Shadows of Autumn
Oil Painting on Linen
24 x 48
Jerry Ricketson
Southeast wall
 
Stevens
Rick
Exchange, 2007
Oil on Linen
30x30
Mary Bell Galleries/ RS5-07
Exec kitchen
large framed colorful abstract
Stone
Mia
Squaring Stone
 
16 x 36
Mary Bell Galleries/ RO1044
South hall, east of lobby
 
Stone
Mia
Squaring Sunset
 
16 x 36
Mary Bell Galleries/ RO0112
South hall, east of lobby
 
Striffolino
Robert
Light Reflections II
 
72x72
Manitou Galleries/ STRIFR35
Reception Lobby
Yellow abstract
Striffolino
Robert
Light Reflections IV
 
72x72
Manitou Galleries/ STRIFR37
Reception Lobby
Red abstract
Tagliapietra
Lino
Mandara, 2005
Blown Glass
25.25 x 15.25
 
Main Lobby
 
Unavailable
no tag
Japanese Letter
     
Executive Board Room
Framed Japanese letter
Unknown
Artist
Bridal Currency, Mawskawin People, Irian Jaya, Indonesia, 19th Century
Stone
22"
 
Exec. Board Room
 
Unknown
Artist
Bridal Currency, Mawskawin People, Irian Jaya, Indonesia, 19th Century
Stone
23"
 
Exec. Board Room
 
Unknown
Artist
Bridal Currency, Mawskawin People, Irian Jaya, Indonesia, 19th Century
Stone
29"
 
Exec. Board Room
 
Unknown
Artist
Tantric Lingam - Privacy Screen
Wood (?)
 
Primitive Art Works
Board Room (?)
 
Unknown
Artist
Tantric Lingam - Privacy Screen
Wood (?)
 
Primitive Art Works
Board Room (?)
 

 
 

--------------------------------------------------------------------------------


EXHIBIT C, SCHEDULE 2.02
LISTING IN EXHIBIT 10-3 [listing202.jpg]


